PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/513,383
Filing Date: 28 Oct 2021
Appellant(s): Mitsubishi Tanabe Pharma Corporation



__________________
Akihiro Yamazaki
Reg. No. 46,155
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 6, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 5, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 6,933,310 B1 (Provided on IDS dated October 28, 2021 herein referred to as ‘310) in view of Yoshino et al. (2006, Amyotrophic Lateral Sclerosis, 2006, Volume 7, pages 247-251-Provided on IDS dated October 28, 2021).

Claims 1-4 and 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshino et al. U.S. Publication No. 2008/0161378 A1 (same as EP-174960 Provided on IDS dated October 28, 2021) in view of Yoshino et al. (herein referred to as Yoshino 2003) (2003, Japanese Journal of Neurotherapy, Vol. 20 No. 5, pages 557-584-Provided on IDS dated October 28, 2021-English Translation provided) and Cedarbaum et al. (1999, Journal of the Neurological Sciences, Vol. 169, pages 13-21 Provided on IDS dated October 28, 2021).

(2) Response to Argument
Appellant's arguments filed May 6, 2022 have been fully considered but they are not persuasive. 
Appellant argues that the references cited (Yoshino 2008, Yoshino 2003, Cedarbaum and Traynor) alone or in combination, do not disclose, teach or even suggest administration to the claimed patient population who scores two or more points from each of all items constituting ALSFRS-R in combination with %FVC of 80% or more, wherein the administering comprises administering the effective amount to the patient for a plurality of administration periods establishing an initial administration period and an initial drug holiday period, and repeating an administration period and a drug holiday period such that the patient undergoes at least three administration periods including the initial administration period such that the specific patient group scores 2.5 points or better than a placebo administration group with respect to ALSFRS-R when the plurality of administration periods is six administration periods establishing an initial 14-day administration period and an initial 14-day drug holiday period, and thereafter, repeating the administration period of 10 out of 14 days and the drug holiday period of 14 days as recited in claim 1.  See Appeal Brief at pages 10-11.
Appellant further argues that the Examiner does not address the significantly improved results in ALSFRS-R score, the claimed select group having 2.5 point higher score or better than a placebo administration group with respect to ALSFRS-R criteria over six edaravone treatment administration periods. See Appeal brief at pages 14-15.
Appellant further argues that although Yoshino 2003 discloses the total ALSFRS-R score of 40 for some patients, Yoshino 2003 does not disclose that the patient scored 2 or more points from each category. See Appeal brief at pages 16-17.
Appellant further argues that the Examiner’s conclusion that the patient is in the early stages of ALS is based on the Examiner’s misapprehension that ALSFRS-R scores of 2 and above do not require daily intervention, whereas scores of 2 or less do require daily intervention.  Appellant argues that this is refuted by Cedarbaum which shows that daily intervention may be required with a score of 2 and above. Appellant further argues that Cedarbaum teaches away from the claimed invention.  Appellant argues that the Cedarbaum article does not provide any suggestion, teaching or motivation to select a group of patients for treatment of ALS having a score of 2 or more for each ALSFRS-R criteria in combination with and a certain value of %FVC and further combined with the diagnosis of probable ALS or definite ALS. Appellant argues that the conventional use of ALSFRS-R by medical doctors has been such that patients’ total points were determined simply by subtracting points from the total score of ALSFRS-R without setting a minimum required score for each item in ALSFRS-R, and the determination of patients’ scores by setting at least two points from each of all items constituting ALSFRS-R in combination with %FVC and diagnosis of probable or definite ALS is a novel concept recited in the claims of the present application. See Appeal Brief at pages 17-22.
Appellant further argues that they have submitted the same Yoshino and Sobue declarations previously submitted in the parent application which assert that edaravone failed to show efficacy in the treatment of ALS and the results were inconclusive.  See Appeal brief at pages 23-25. 
Appellant further presents 2 declarations under 37 CFR 1.132 both by Sakata wherein the first declaration demonstrates that edaravone was only slightly more effective than untreated patients in patients who score 41 or more on the ALSFR-S or patients who score less than 41.  The second declaration presents data showing that the confirmatory study did not demonstrate a benefit in treating patients in the earlier phase of ALS.  Said declaration further demonstrates that edaravone treatment has improved efficacy in the patient population as claimed.  See Appeal brief at pages 25-31.
Appellant’s arguments and evidence presented are found not persuasive because each of the references cited provides a reasonable expectation of success in treating ALS in all patients in need thereof comprising the administration of edaravone.  The primary references (U.S. Patent No. 6,933,310 B1 to Ikeda (double patenting rejection) and Yoshino ‘2008 (obviousness rejection)) both claim a method of treating ALS in all patients in need thereof comprising the administration of the claimed compound (edaravone).  Likewise, the secondary reference Yoshino ‘2006 (double patenting rejection) specifically states in almost all patients, CSF 3NT, a marker of oxidative stress, was markedly reduced to almost undetectable levels at the end of the six-month treatment period and data from the study suggest that edaravone is safe and may delay the progression of functional motor disturbances by reducing oxidative stress in ALS patients (see abstract).   Therefore, the references cited do not teach or suggest that the administration of edaravone would not be useful in Applicant’s claimed patient population who score two or more points from each of the items of the ALSFRS-R and have a %FVC of 80% or more.  Thus, there is no reason why a person of ordinary skill in the art would not have treated the claimed patient population in view of Ikeda and Yoshino 2008 which specifically claim treating ALS in a patient consisting essentially of the administration of edaravone and in view of the teachings of Yoshino ‘2006 which specifically demonstrate treating patients with ALS comprising the administration of edaravone.  Thus, each of the references cited provide a reasonable expectation of success in treating ALS with edaravone regardless of what stage the patient is in since each of the references indicate promising results for ALS.  Moreover, none of the references cited provide any reason to doubt the therapeutic benefit of edaravone in any particular ALS group.
Furthermore, with respect to the claimed patient population who scores two or more points from each of the items of the ALSFRS-R in combination with a %FVC of 80% or more, the secondary references Yoshino 2003 (obviousness rejection) and Yoshino 2006 (double patenting rejection), clearly suggest that patients in the earlier stages of ALS may have an increased benefit with edaravone treatment.  Yoshino 2003 teaches that administration of edaravone at the initial phase of the disease when peroxynitrite is eliminated early would make it possible to expect greater clinical validity (page 17 of Translation).  Yoshino 2003 teaches that groups having ALSFRS of 40 or more points which do not require intervention in daily life tend to have a smaller decline in the score 6 months later (page 17 of Translation).  Moreover, Yoshino 2006 specifically demonstrates in Figure 1 that those patients starting treatment with a higher ALSFRS-R total score tended to have smaller reductions in ALSFRS-R scores following treatment.  
Thus Yoshino 2003 and Yoshino 2006 specifically teach and suggest that the claimed patient population would have increased treatment success since the claimed patient population, which includes patients scoring 3 or 4 in all items of the ALSFRS-R and having a %FVC of greater than 80%, is consistent with a patient in the earlier stages of ALS since Cedarbaum et al. teaches that scores of less than 2 would require intervention in daily life.  For example, a person with a score of 1 in category 6 would need an attendant for self-care, if a person scores a 1 in category 9 they would need assistance with climbing stairs, etc.  Moreover, a patient having a %FVC of 80% or more would be considered having a normal %FVC and as such would not require intervention and thus would be consistent with a patient in the beginning stages of ALS.  Thus, treating a patient who scores two or more points from all items of the ALSFRS-R and the %FVC of 80% or more as claimed in the instant application is rendered obvious in view of the cited prior art teachings.  It would have been obvious to a person of ordinary skill in the art that a patient in the earlier phases of the disease and not requiring intervention in daily life as taught by Yoshino 2003 and Yoshino 2006 and also having a %FVC of 80% or more as claimed in the instant application and thus having no significant loss in respiratory function would have improved treatment success.  Thus, treating a patient who scores 2 or more points and also having a %FVC of 80% or more as claimed with edaravone and expecting greater clinical validity is rendered obvious in view of the references cited. 
Moreover, with respect to the limitation that the claimed patient population scores 2.5 points or better than a placebo administration group with respect to ALSFRS-R, the prior art cited specifically teaches administration of an amount effective for the treatment of ALS, which is 60 mg, by the same cycle regimen as claimed.  In the instant specification, it is stated that patients were administered two ampules of Radicut injection (30 mg of edaravone) for a total of 60 mg administered (see paragraph [0052] page 29). Yoshino 2008 specifically teaches administration of the same amount of 60 mg of edaravone, by the same cycle regimen as claimed [0121].  Yoshino 2006 specifically teaches administration of the same amount of 60 mg of edaravone, by the same cycle regimen as claimed (page 248).  Therefore, the prior art cited specifically teaches administering edaravone for the treatment of ALS in an effective amount as claimed, by the same cycle regimen as claimed, wherein the claimed patient population will score 2.5 points or better than a placebo administration group with respect to ALSFRS-R.  Thus, by following the teachings and suggestions of the prior art, one would necessarily achieve the same treatment results of scoring 2.5 points or better than a placebo administration group with respect to ALSFRS-R in the claimed patient population.  Therefore, in response to Appellant's argument that the prior art does not teach or suggest that administration of edaravone would result in the claimed patient population scoring 2.5 points or better than a placebo administration group with respect to ALSFRS-R, the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Therefore, even though Appellant has found a specific subpopulation that responds better to treatment than others with ALS, a prima facie case of obviousness can still be established since the prior art does not discourage a skilled artisan from treating any particular patient population with ALS, especially a patient in the earlier stages of the disease without significant loss of function and with limited loss of respiratory function.  Thus, it is clear that edaravone delays the progression of ALS symptoms and as such one would have been motivated to begin treatment early, prior to advanced deterioration and significant loss of respiratory function, with a reasonable expectation of improving treatment outcome.  Thus, Appellant’s results are not considered surprising or unexpected in view of the state of the art at the time of the instant invention.
Thus, it is maintained that Appellant’s claimed patient population is consistent with a patient in the early stages of the disease without any significant loss of respiratory function and it would have been obvious to a person of ordinary skill in the art to administer edaravone to said patient population to delay the progression of ALS symptoms.  Moreover, it would not have been considered surprising or unexpected that said claimed patient population responds better to treatment given the teachings of Yoshino 2006 which specifically demonstrates in Figure 1 that those patients starting treatment with a higher ALSFRS-R total score tended to have smaller reductions in ALSFRS-R scores following treatment, and the teachings of Yoshino 2003 which teaches that administration of edaravone at the initial phase of the disease when peroxynitrite is eliminated early would make it possible to expect greater clinical validity and groups having ALSFRS of 40 or more points which do not require intervention in daily life tend to have a smaller decline in the score 6 months later.  
Appellant’s argument that the Examiner’s conclusion that the patient is in the early stages of ALS is based on the Examiner’s misapprehension that ALSFRS-R scores of 2 and above do not require daily intervention, whereas scores of 2 or less do require daily intervention is found not persuasive since as detailed above the claims of the instant application recite treating patients scoring 2 or more points from each of all items on the ALSFRS-R in combination with a %FVC of 80% or more.  Thus a patient treated includes those having a score of 3 or 4, which as taught by Cedarbaum would not require daily intervention.  Moreover, a patient with a %FVC or 80% or more would not require any breathing assistance (see pages 14-15 of Cedarbaum).  Moreover, Appellant’s argument that Cedarbaum teaches away from the claimed invention are not pertinent to the rejection of record.  The Cedarbaum reference is relied upon in the rejection of record merely to teach the components of ALSFRS-R scale.  The claims of the instant application encompass treating ALS in a patient based on their ALSFRS-R score and %FVC.  Yoshino 2008 specifically teaches that ALS patients are evaluated for treatment efficacy based on the ALSFRS-R scale as well as measuring %FVC ([0119]-[0140]).  Thus as detailed above, the rejection of record is that Appellant’s claimed patient population is consistent with a patient in the early stages of the disease without any significant loss of respiratory function and it would have been obvious to a person of ordinary skill in the art to administer edaravone to said patient population to delay the progression of ALS symptoms.  Moreover, it would not have been considered surprising or unexpected that said claimed patient population responds better to treatment given the teachings of Yoshino 2006 which specifically demonstrates in Figure 1 that those patients starting treatment with a higher ALSFRS-R total score tended to have smaller reductions in ALSFRS-R scores following treatment, and the teachings of Yoshino 2003 which teaches that administration of edaravone at the initial phase of the disease when peroxynitrite is eliminated early would make it possible to expect greater clinical validity and groups having ALSFRS of 40 or more points which do not require intervention in daily life tend to have a smaller decline in the score 6 months later.  
Appellant’s evidence presented in the declarations under 37 CFR 1.132 by Yoshino, Sobue, Sakata I and Sakata II are found not persuasive in overcoming any rejection of record for the reasons detailed above.  
Specifically, Ikeda (U.S. Patent No. 6,933,310 B1) and Yoshino ‘2008 provides evidence of a reasonable expectation of success of treating, with edaravone, any patient having ALS, no matter what stage. The claims of Ikeda and Yoshino ‘2008 do not provide one of ordinary skill in the art with reason to doubt the therapeutic benefit of edaravone to any particular ALS subpopulation. Furthermore, even though Yoshino ‘2006 indicates that “a placebo effect cannot be ruled out,” it nevertheless indicates “the suggested efficacy of edaravone.” (Yoshino ‘2006 at page 250).  “Obviousness does not require absolute predictability of success... . For obviousness under § 103, all that is required is a reasonable expectation of success.” In re O'Farrell, 853 F.2d 894, 903-04 (Fed. Cir. 1988); Par Pharm., Inc. v. TWi Pharms., Inc., 773 F.3d 1186, 1198 (Fed. Cir. 2014). Proof sufficient “to obtain approval” for a drug by a regulatory agency, such as by a randomized, placebo-controlled, double-blinded design (as argued in the second Sakata Declaration paragraphs 14-5) is not necessary to establish obviousness. Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014) (“[c]onclusive proof of efficacy is not necessary to show obviousness.”). “Scientific confirmation of what was already believed to be true may be a valuable contribution, but it does not give rise to a patentable invention.” PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1363-64 (Fed. Cir. 2007).
Yoshino ‘2006 reports that “In almost all patients in the 60 mg group, the level of CSF 3NT, a marker of oxidative stress, was markedly reduced to almost undetectable levels at the end of the sixth cycle of administration,” and that “treatment with edaravone appeared to reduce the rate of decline of ALSFRS- R score during the six-month treatment period,” i.e., suppress disease progress (see page 249). Thus, Yoshino 2006 supports a reasonable expectation of success in achieving some measure of treatment for any ALS patient through the administration of edaravone using the cycle of administration taught therein.
Moreover, the first Sakata Declaration does not establish “a lack of efficacy” since Mr. Sakata does not even conclude there was a demonstrated “lack of efficacy” of edaravone. Instead, Sakata’s conclusion is directed to whether the data evaluated supports categorizing patients into subpopulations for the purposes of evaluating the effect of an ALS drug. (Sakata Declaration 1 paragraph 14; Sakata Declaration 2 paragraph 12.) 
With respect to the assertion in the Sakata 2 declaration that the results from the confirmatory study invalidate the earlier speculations found in the 2003 Yoshino article and the 2006 Yoshino article as to the efficacy of edaravone for the patients in the earlier stages, (Sakata Declaration 2 paragraph 16), in arriving at this conclusion, Sakata only considered the changes in ALSFRS-R scores compared to placebo, not CSF 3NT measurements. Yoshino ‘2006 specifically states “To support the suggested efficacy of edaravone, we therefore looked for changes in oxidative stress in CSF of the treated patients, using 3NT as a marker. A decrease in 3NT levels in the patient’s CSF would be consistent with the known action mechanism of the drug, and could plausibly be expected to benefit patients.  In almost all subjects, 3NT levels measured at the end of the sixth cycle of administration were markedly reduced, and were close to or below the threshold of detection.” (Yoshino 2006 page 250).  In conclusion, Yoshino 2006 states: “Accordingly, the marked reduction of 3NT seen in the present study suggests that the free radical scavenger edaravone almost completely eliminated oxidative stress in the spinal cord of ALS patients (page 250).
Moreover, Yoshino ‘2003 further teaches that peroxynitrite, and other free radicals play a great role in the pathology of the disease and the effect of the drug is not clear in groups of patients where progress of the disease is quick which suggests that in advanced stages of the disease, factors other than radicals causing cell death of many motor neurons contributes to the pathology (page 15).  Furthermore, the conclusion in Yoshino 2003 that “the group having an ALSFRS of 40 or more points which did not require intervention in daily life tended to have a smaller decline in the score 6 months later” and which is an observation in Yoshino 2003 made after suggesting that “administering this drug at the initial phase of the disease when peroxynitrite is eliminated early would make it possible to expect greater clinical validity” (Yoshino 2003 page 17) is not undermined by the “confirmatory study.” That is because the “Between-group Difference” for “the sub-population of patients who scored the total of 41 or more on ALSFRS-R” was 0.66 and for those “who scored the total of less than 41” it was 0.28. (Sakata Declaration 2 paragraphs 10-11.) This confirmatory data, thus, is in accord with Yoshino 2003’s observation of a smaller decline in groups having a higher ALSFRS score and not requiring intervention in daily life.
In addition, the data provided by Appellant does not establish lack of efficacy of edaravone. The reported data is simply the change in ALSFRS-R score from start of edaravone administration until end of treatment compared to placebo (Sakata Declaration 1 paragraphs 12-13). The ALSFRS-R assesses behavioral or functional activity on a scale of 0-4, which scores are subjective measures unlike, for example, the measure of CSF-3NT before and after treatment. However, even as to these subjective measures, the data reported demonstrates that in groups with an ALSFRS score of 41 or more before initiation there was a reduction in the rate of decline of ALSFRS-R score during the six-month treatment period compared to placebo, albeit a between-group difference of less than one. (Sakata Declaration I paragraph 12). There was also a slight decrease in the subjective measures of the ALSFSR- R score in patients with a score of less than 41 before initiation of treatment. (Sakata Declaration I paragraph 13.) Consequently, even these subjective measures demonstrate efficacy in suppressing disease progression, i.e., treatment.
In any event, although it is true that Yoshino 2006 does not teach, expressly or inherently, that the ALS patients treated had the ALSFRS-R scores recited in the claim or the forced vital capacity (FVC) claimed, there is nothing in either Yoshino 2006 or Ikeda that would lead one of ordinary skill in the art not to expect at least a reduction in the level of CSF 3NT, which would indicate a reduction in oxidative stress of the patient population having the claimed ALSFRS-R scores and FVC. That is because CSF 3NT is a marker of oxidative stress (indicative of oxidative cellular damage) in ALS no matter what stage of the disease. (See Yoshino 2006 page 247 (“oxidative stress has been considered to contribute to the pathogenesis of ALS”).) And edaravone is a free radical scavenger that Applicant does not argue would not have been reasonably expected to cause a decline in CSF 3NT regardless of the stage of ALS. In sum, Ikeda and Yoshino 2006 provide a reason to treat all patients with ALS with a reasonable expectation of success of achieving a decline in CSF 3NT and thus result in a therapeutic benefit to the patient, including those determined to fit within the population identified in the claims.
“To be sure, [i]t is well-settled that a narrow species can be non- obvious and patent eligible despite a patent on its genus.” Prometheus Labs., Inc. v. Roxane Labs, Inc., 805 F.3d 1092, 1098 (Fed. Cir. 2015) (citation omitted). “The genus-species distinction may have particular relevance in the field of personalized medicine, where, for example, a particular treatment may be effective with respect to one subset of patients and ineffective (and even harmful) to another subset of patients.” Id. (emphasis added). 

Such is not what is adduced by the evidence here. The fact that Sakata concluded that one could not confirm efficacy of edaravone on the sub-populations classified as 1 or 2 under the Japanese ALS severity classification solely by analysis of differences between ALFSRS-R scores before initiation of treatment and end of treatment when compared to placebo does not address a lack of efficacy of the drug in treating ALS of those patient populations, nor does it address whether CFS 3NT was reduced in this population. (See, e.g., Sakata Declaration 2 paragraphs 6-9.) And, that Sakata concluded “no meaningful guidance” was provided in analyzing ALSFRS-R differences between treated and placebo populations who began treatment with either ALSFRS-R 41 and above or less than 41 “for purposes of evaluating the effect of an ALS drug with patients in clinical trials” also does not address a lack of efficacy of the drug in treating ALS of those patient populations, nor does it address whether CFS 3NT was reduced in this population. (Sakata Declaration 1 paragraph 14; Sakata Declaration 2 paragraph 12.)
Moreover, while evidence of unexpected treatment results would be another way to demonstrate a conclusion of obviousness is inappropriate with respect to the patient subset set forth in Appellant’s claims, Prometheus, 805 F.3d at 1098; In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995) (“One way for a patent applicant to rebut a prima facie case of obviousness is to make a showing of ‘unexpected results,’ i.e., to show that the claimed invention exhibits some superior property or advantage that a person of ordinary skill in the relevant art would have found surprising or unexpected.”), Appellant has not provided sufficient evidence for the reasons detailed above. Furthermore, Appellant’s expert does not attest to any unexpected or surprising results. Moreover, the Specification does not identify any results as to efficacy among various groups as being surprising or unexpected, and particularly no mention is made as to unexpected efficacy in view of the teaching that edaravone was known to reduce CFS-3NT in almost all patients treated (Yoshino ‘2006 abstract).  As explained above, the cited prior art provided an expectation of success that the recited drug would be an effective treatment for ALS. 
Likewise, Yoshino ‘2008 provides evidence of a reasonable expectation of success of treating, with edaravone, any patient having ALS, no matter what stage. Yoshino ‘2008 does not provide one of ordinary skill in the art with reason to doubt the therapeutic benefit of edaravone to any particular ALS subpopulation. Nor does Appellant provide sufficient evidence that would give rise to such doubt.  Moreover, Yoshino 2003, like Yoshino 2006 supports a reasonable expectation of success in achieving some measure of treatment for all types ALS patients (reduction of CNF 3NT) through the administration of edaravone using the cycle of administration taught in Yoshino 2008.  Furthermore, Yoshino 2003 indicates that smaller decline in score of ALSFRS in those who did not require intervention in daily life after 6 months of treatment was observed. (see page 17 of translation). Such patients would necessarily have a score of between 2-4 in most categories of ALSFRS. (See Cedarbaum Table 1.) Thus, Yoshino 2003 provides a reasonable expectation of better success, in terms of smaller decline in ALSFRS score, in patients in an earlier stage of ALS, as would be the status of the subpopulation set forth in the instant claims. In sum, Yoshino 2008 and 2003 provide a reason to treat all patients with ALS, including those determined to fit within the population identified in the instant claims, with a reasonable expectation of success of achieving a decline in CSF 3NT and a reasonable expectation of achieving better results (from Yoshino 2003) in the patient population claimed which the is consistent with a patient in the early stages of the disease. Such a reasonable expectation of success is sufficient to establish prima facie obviousness. In re O’Farrell, 853 F.2d at 903-04; Par Pharm., Inc., 773 F.3d at 1198.
The same applies for the Yoshino and Sobue declarations.  The fact that Yoshino concluded that one could not confirm efficacy of edaravone on the sub-populations classified as 1 or 2 under the Japanese ALS severity classification solely by analysis of differences between ALFSRS-R scores before initiation of treatment and end of treatment when compared to placebo, does not address a lack of efficacy of the drug in treating ALS of those patient populations, nor does it address whether CFS 3NT was reduced in this population. (See, e.g., Yoshino Declaration 15-20.) And, that Yoshino concluded “no meaningful guidance” was provided in analyzing ALSFRS-R differences between treated and placebo populations who began treatment with either ALSFRS-R 41 and above or less than 41 “for purposes of evaluating the effect of an ALS drug with patients in clinical trials” also does not address a lack of efficacy of the drug in treating ALS of those patient populations, nor does it address whether CFS 3NT was reduced in this population. (Yoshino Declaration 25).
Thus Appellant’s data and declarations do not show a lack of efficacy for edaravone in treating ALS.  While Appellant’s data does show that their claimed patient population has an improved response as demonstrated by the ALSFRS-R rating, this would not have been considered surprising or unexpected in view of the cited prior art teachings, particularly Yoshino 2006 and Yoshino 2003 as detailed above. 
Appellant’s arguments with respect to the double patenting rejection over U.S. Patent No. 6,933,310 B1 to Ikeda, are found not persuasive for the same reasons as detailed above. Appellant argues on pages 32-34 of the Appeal brief that as stated in the previous section, independent Claim 1, and through dependency Claims 2-20, all include a limitation requiring the treatment of a select group of ALS patients in which each patient scores two or more points from each of all items constituting ALSFRS-R in combination with %FVC of 80% or more (and in the case of Claims 5 and 9-20, each member must further have been determined to be “Probable ALS” and/or “Definite ALS” according to the revised El Escorial diagnostic criteria) which results in the select group scoring 2.5 points or better than a placebo administered group with respect to ALSFRS-R over six administration periods.  Appellant further argues that the ‘310 patent discloses that the patient population is animals and not humans.  See Appeal Brief at page 33.
These arguments are found not persuasive since U.S. Patent No. 6,933,310 B1 to Ikeda specifically claims treating ALS consisting essentially of administering an effective amount of edaravone to a patient.  Contrary to Appellant’s argument that the treatment is for animals, Ikeda teaches that the medicament can be administered to any animal, including humans that suffer from motor neuron diseases and is preferably administered to humans (column 4 lines 4-7).  Although the claims of Ikeda do not specifically recite the amount to be administered, the secondary reference, Yoshino 2006 specifically teaches that an effective amount of edaravone used to treat ALS is 60 mg delivered by the same cycle regimen as claimed in the instant claims (abstract and page 248).  In the instant specification, it is stated that patients were administered two ampules of Radicut injection (30 mg of edaravone) for a total of 60 mg administered (see paragraph [0052] pages 19-20). Thus as detailed above, with respect to the limitation that the claimed patient population scores 2.5 points or better than a placebo administration group with respect to ALSFRS-R, the prior art cited specifically teaches administration of an amount effective for the treatment of ALS, which is 60 mg, by the same cycle regimen as claimed.  Therefore, the prior art cited specifically teaches administering edaravone for the treatment of ALS in an effective amount as claimed, by the same cycle regimen as claimed, wherein the claimed patient population will score 2.5 points or better than a placebo administration group with respect to ALSFRS-R.  Thus, by following the teachings and suggestions of the prior art, one would necessarily achieve the same treatment results of scoring 2.5 points or better than a placebo administration group with respect to ALSFRS-R in the claimed patient population.  Therefore, in response to Appellant's argument that the prior art does not teach or suggest that administration of edaravone would result in the claimed patient population scoring 2.5 points or better than a placebo administration group with respect to ALSFRS-R, the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Moreover, with respect to the claimed patient population who scores two or more points from each of the items of the ALSFRS-R in combination with a %FVC of 80% or more, the secondary reference Yoshino 2006, clearly suggests that patients in the earlier stages of ALS may have an increased benefit with edaravone treatment.  Yoshino 2006 specifically demonstrates in Figure 1 that those patients starting treatment with a higher ALSFRS-R total score tended to have smaller reductions in ALSFRS-R scores following treatment.  Thus Yoshino 2006 specifically teaches and suggests that the claimed patient population would have increased treatment success since the claimed patient population, which includes patients scoring 3 or 4 in all items of the ALSFRS-R and having a %FVC of greater than 80%, is consistent with a patient in the earlier stages of ALS.  Moreover, a patient having a %FVC of 80% or more would be considered having a normal %FVC and thus would be consistent with a patient in the beginning stages of ALS.  Thus, treating a patient who scores two or more points from all items of the ALSFRS-R and the %FVC of 80% or more as claimed in the instant application is rendered obvious in view of the cited prior art teachings.  It would have been obvious to a person of ordinary skill in the art that a patient in the earlier phases of the disease as taught by Yoshino 2006 would have improved treatment success.  Thus, treating a patient who scores 2 or more points and also having a %FVC of 80% or more as claimed with edaravone and expecting greater clinical validity is rendered obvious in view of the references cited. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
Conferees:
/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627                                                                                                                                                                                                        
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.